Title: To George Washington from Brigadier General George Clinton, 15 July 1776
From: Clinton, George
To: Washington, George

 

Sir
Fort Montgomery [N.Y.] 15th July 1776.

I receivd your Favour of the 13th Instant yesterday at this Place previous to which about 9 oClock Satturday Morning the Signal at Fort Constitution being given & the Masters of two Sloops which about the same Time came too opposite my House having informed me that the Enemy had attacked New York the Evening before & that they judged by the Report of the Cannon that their Shipping had passed by and were up the River as far as Kings Bridge, I thought it my Duty to put the Neighbouring Millitia in Motion & accordingly issued Orders to three Regiments, one immediately to march into these Works an other into Fort Constitution & the third to Rendevouz at New Burgh on the Bank of the River about 9 Miles above Fort Constitution with Orders to march and reinforce that Garrisson upon the next Signal given. At the same Time I issued Orders to all the Regiments in my Brigade to stand ready to march on a Moments warning & dispatched Expresses to all Owners of Sloops & Boats twenty Miles up the West Side of the River to haul them off so as to prevent their grounding, that as many of them as were necessary might be ready to carry down the Militia to the Forts—The Residue I ordered down to Fort Constitution as I believe by drawing a Chain of them across the narrowest Parts of the River & fixing them properly to be set on Fire shoud the Enemys Shipping attempt passing by they woud answer a most valuable Purpose—Early in the Afternoon of that Day I marched into Fort Constitution with about 40 of my Neighbours, & in the Evening came to this Fort being nearer the Enemy and better situated to discover their Motions—Yesterday Evening I was joined by Colo. Woodhull with between 2 & 300 of his Regiment, This Morning early by Lieut. Colo. McClaghry with upwards of 500 of his & I hourly expect part of two other Regiments when these join me I will draft out of the four Six hundred Men & employ them as your Excellency has directed. I have ordered the Colonels I have called in to leave the Frontier Companys at Home to protect the Country against the Indians should they be troublesome & as many Men out of each Company as will be sufficient to guard against any Attempts that might be made by Internal Enemies. The Men turn out of their

Harvest Fields to defend their Country with surprizing alacrity. The Absence of so many of them however at this Time when their Harvests are perishing for want of the Sickle will greatly distress the Country; I coud wish therefore a less Number might Answer the Purpose. I woud fain hope the Enemy mean by their Shipping in our Bays at present only to cut off the Communication between the Country & City & prevent our obstructing the Channel—Many of the Militia may be calld in in 8 Hours some in a much less Time shoud there be occassion for them—Since writing the above I received a Letter from Colo. Hays of Haverstraw a Copy of which is enclosed—I will send a small Party down there this Evening or in the Morning but dont believe I shall be able to continue them long as the Militia here will think hard to be carried there—The Bearer Mr Boyd who is well acquainted with this Country the Fortifications here and may be confided in, will be able to give your Excellency any farther Information—I am with great Esteem your Excellencys most Obedt Servt

Geo. Clinton


P.S. I shoud be glad to know whether it is best to keep the Sloops &ca ordered down to Fort Constitution there as it may be attended with considerable Expence which (however) if they can be made to answer I suppose ought not in my Opinion to be regarded.

